Citation Nr: 0335342	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  97-00 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to May 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 RO decision which denied 
service connection for a left knee disorder and a cervical 
spine disorder.  A Board hearing was held in February 1998.  
In June 1998 and October 1999, the Board remanded this case 
to the RO for additional development.


FINDINGS OF FACT

1.  The veteran's current left knee disorder began years 
after service and was not caused by any incident of service.

2.  The veteran's current cervical spine disorder began years 
after service and was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  A cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from June 1943 
to May 1946, and during this times she performed duties as a 
nurse.  Service medical records show that in April 1945 she 
slipped and fell on a waxed floor, striking her left 
shoulder.  X-ray examination of the shoulder was negative.  
She was diagnosed with a contusion of moderate degree to the 
left shoulder.  A subsequent treatment report, dated in April 
1945, noted that her left shoulder was feeling much better 
and almost had normal function.  Her separation physical in 
March 1946 noted her history of strained ligaments in the 
left shoulder from a fall in April 1946.  X-ray examination 
of the left shoulder revealed no abnormalities.  The report 
noted a diagnosis of chronic bursitis.  No cervical spine or 
left knee disorders were indicated.  

In May 1947, the veteran filed a claim seeking service 
connection for an injury to the left shoulder due to falling 
on a waxed floor while in the service.

A letter from the Director of the St. Johns Hospital, School 
of Anesthesiology, noted that the veteran was a student in 
the school, and that she had complained of recurrent pains in 
her left shoulder and arm.

A letter in April 1947 from D.A. Campisi, M.D., noted the 
veteran's history of slipping on a waxed floor while in the 
service, injuring her left shoulder.  He noted that he had 
examined her at that time and diagnosed the condition as an 
injury to the ligamentous cuff of the left shoulder with a 
possible tear.  

In December 1947, a VA physical examination noted complaints 
of pain in the left arm.  X-ray examination of the left 
shoulder was normal.  The diagnosis was very mild chronic 
bursitis of the left shoulder.

In February 1948, the RO issued a decision granting service 
connection for bursitis of the left shoulder.  The RO rated 
this condition as noncompensable (0 percent) from May 1946 to 
December 1947, and 10 percent disabling from December 1947.

In February 1953, a VA physical examination was conducted.  
The report noted complaints of occasional dull pain in the 
left shoulder.  The report concluded with a diagnosis of 
residuals of contusion to the left shoulder.  

X-ray examination of the cervical spine, performed in April 
1971, noted a straightening of the normal lordosis and no 
evident convexity.  The atlanto-axial junction was normal and 
symmetrical.  Interspaces were maintained and the articular 
facets were normal.  X-ray examination of the left shoulder 
revealed that the bones of the left shoulder girdle appeared 
intact with minimal porosis suspected.  Joint spaces were 
normal, and there was no evidence of fracture nor other 
osseous change.  There was a very small plaque of homogenous 
calcification adjacent to the greater tuberosity of the 
humerus.  The report concluded with an impression of calcific 
peritendonitis of the left shoulder, and no abnormality seen 
in the cervical spine except straightening of the normal 
cervical lordosis due probably to muscle spasm.  

A letter in July 1971 from I. R. Reisberg, M.D., noted that 
he had treated the veteran in March 1970 for complaints of 
pain in the left shoulder and posterior neck area radiating 
toward the left shoulder.  The impression was calcific 
peritendinitis of the left shoulder with associated 
fibromyositis of the paraspinal and sternocleidomastoid 
muscles of the left side.  

In August 1971, a VA general physical examination was 
conducted.  The veteran complained of pain in the left 
shoulder and neck muscles when using the left arm in 
abduction or extension.  X-ray examination of the cervical 
spine revealed mild degenerative changes in the apophyseal 
joints posteriorly and in the upper vertebral joints 
anteriorly.  The vertebral bodies and intervertebral disc 
spaces were relatively well preserved.  There was also a 
slight scoliosis in the upper dorsal spine.  The report 
concluded with diagnoses of chronic bursitis of the left 
shoulder, and degenerative changes of the cervical spine.  

In October 1971, the RO issued a decision granting an 
increased rating, from 10 to 20 percent, for the veteran's 
service-connected left shoulder disorder.

A letter in August 1980 from E. Shaman, M.D., noted that he 
saw the veteran in May 1980 to assess her left shoulder and 
posterior neck condition.  He diagnosed her with chronic 
calcific peritendonitis of the left shoulder with associated 
fibromyositis of the sternocolidal mastoid muscles of the 
left side.

In December 1980, a VA general physical examination noted 
that the veteran walked with a normal gait.  There was 
complete normal range of motion of the left shoulder in all 
directions, with complaints of pain on extremes of motion.  
The diagnosis was chronic recurrent bursitis.

In November 1995, the veteran filed a claim seeking service 
connection for a left knee disorder and a cervical spine 
disorder.

In December 1995, a VA examination was conducted.  The report 
noted the veteran's history of a service fall with injury of 
the left shoulder.  X-ray examination of the left shoulder 
was negative for any pathology.  Physical examination 
revealed a reduced range of motion in the left shoulder.  The 
VA examiner noted that she has some degenerative joint 
disease involving the left shoulder, with reduced range of 
motion in the left shoulder.

In September 1996, the veteran submitted a statement claiming 
that she injured her left knee in the same service fall in 
which she injured her left shoulder.  In a December 1996 
statement, she noted that she underwent an arthrogram on her 
left knee years ago and was not given a diagnosis.  She 
indicated that she had since learned she has a torn cruciate 
ligament which causes instability in the left knee.  

In February 1998, a Board hearing was conducted.  The veteran 
testified that she injured her left knee and cervical spine 
in a service fall on a waxed hospital floor.  She reported 
that her left leg slipped out from under her and that she 
landed on her left shoulder.  She indicated that her left 
knee popped out of joint, and then back in, as a result of 
her fall.  She said it was severely swollen following this 
incident, but that she was more concerned with treatment for 
her left shoulder.  Given her employment as a nurse, she 
indicated that most of the post-service treatment for her 
left knee and cervical spine disorders was performed 
informally, without any records.    At the hearing, the 
veteran submitted medical treatment reports and lay 
statements in support of her claim.  The lay statements noted 
she gave a history of injury to her left knee.  

In August 1998, the RO sent correspondence to the veteran 
requesting that she provide information from which the RO 
could request treatment records relating to her left knee and 
cervical spine disabilities.  

In January 1999, the veteran submitted records relating to 
injuries from a post-service fall at a grocery store.  She 
attributed this fall to instability in her left knee.  A 
treatment report, dated in May 1988, was received from G. 
McCain, M.D.  The report noted that she had slipped and fell 
on a slippery spot in the Winn Dixie grocery store.  The 
report indicated that she came down hard on her right hand 
and lower back.  The report noted that over twenty years ago, 
she had a significant left knee injury with a workup at that 
time. This workup included an arthrogram that failed to 
reveal a definite diagnosis.  The report noted occasional 
giving way of the left knee over the past several years.  X-
ray examination of the left knee showed very minimal 
degenerative changes.  The report concluded with an 
assessment of chronic ligamentous instability, basically an 
anterior cruciate deficient knee.  A treatment report, dated 
in August 1989, noted that she was being treated for cervical 
spondylosis with a chronic cervical strain syndrome.  An MRI 
of the cervical spine in October 1989 was essentially normal.  
A February 1990 treatment report noted an assessment of 
chronic myofascial pain syndrome related to her trauma.  A 
treatment report, dated in May 1990, noted that she was being 
evaluated to get a final disability determination.  X-ray 
examination of the cervical spine revealed very minimal 
degenerative changes at the C5-C6 level.  The report 
concluded with assessment of persistent symptoms suggestive 
of a chronic cervical strain syndrome, probable 
fibromyositis.   

In December 1998, a VA physical examination led to diagnoses 
including knee and cervical spine disorders.  A January 1999 
MRI of the left knee noted ligament abnormalities.  X-rays of 
the knees in January 1999 revealed degenerative changes.  A 
VA examination in January 1999 noted that the veteran's 
history suggested that she has had a torn medial meniscus and 
anterior cruciate of her left knee, as documented on a recent 
MRI.  An addendum to this examination, dated in April 1999, 
noted that the claims file had been reviewed.  The report 
noted the history of a slip and fall injury to the left 
shoulder during service.  The VA examiner noted there was no 
mention or indication that the patient had ever been seen 
and/or treated while in the service for either neck or left 
knee symptomatology.  In March 2000, a VA examiner noted that 
the veteran was not seen for any cervical problems during her 
time in service, and the examiner did not feel that he could 
relate her slip and fall as a cause for her present neck 
symptomatology.  A second addendum to the examination, dated 
in October 2002, noted that in regards to whether the 
veteran's current left knee condition could be related to her 
service slip and fall, there was no mention or indication 
that she was ever seen or treated while in service for either 
neck or left knee problems.

In May 2003, the RO sent correspondence to the veteran 
informing her of her rights and responsibilities under the 
Veterans Claims Act of 2000.  

II.  Analysis

The veteran is claiming service connection for left knee and 
cervical spine disorders.  The file shows that through 
correspondence, the rating decision, the statement of the 
case, supplemental statements of the case, and the Board's 
prior remands, the veteran has been notified with regard to 
the evidence necessary to substantiate her claims, and of the 
respective duties of her and the VA to obtain evidence.  
Identified medical records have been obtained to the extent 
possible, and VA examinations have been provided.  The notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran served on active duty from June 1943 to May 1946.  
Her service medical records note a slip and fall injury to 
her left shoulder (service connection is in effect for a left 
shoulder disorder).  However, service medical records are 
negative for left knee or cervical spine problems, either in 
conjunction with the slip and fall incident or at any other 
time in service.  There is no evidence of left knee or 
cervical spine arthritis within the presumptive year after 
service.  In fact, left knee and cervical spine disorders are 
first medically documented many years after service.  The 
first medical evidence of a left knee disorder is dated in 
1988, with a history of a significant knee injury occurring 
some 20 years earlier.  The first medical evidence of a 
cervical spine disorder is not until about 1970, over 20 
years after service.  Arthritis and other problems of the 
left knee and cervical spine are shown in recent years.  VA 
examiners since the 1990s have essentially opined that the 
veteran's current left knee and cervical spine problems are 
not related to her service, and there is no contrary medical 
opinion.

The weight of the credible evidence demonstrates that the 
veteran's current left knee and cervical spine disorders 
began years after her active duty and were not caused by any 
incident of service.  These conditions were neither incurred 
in nor aggravated by service.  As the preponderance of the 
evidence is against the claims for service connection, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder is denied.

Service connection for a cervical spine disorder is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



